ORDER

PER CURIAM.
Clinton Williams appeals from the trial court’s judgment entered upon a jury verdict finding him guilty of first-degree robbery and resisting arrest. We have reviewed the briefs of the parties and the record on appeal and find no error, plain or otherwise. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Criminal Procedure 30.25(b).